DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 8 February 2022, claims 1-6, 8, 10, and 12-17 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-22 are presently pending in the application, of which claims 1 and 12 are presented in independent form.

The previously raised objection is maintained/withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.
The previously raised 112(b), indefiniteness rejection of claims 4-7 and 15-18 is maintained.
The previously raised 103 rejection of the pending claims is maintained.




Response to Arguments
Applicant’s arguments filed 8 February 2022 with respect to the objections of claims 2, 3, 13, and 14 have been fully considered. The amendments render the objections moot, and the objections have been accordingly withdrawn.
Applicant's arguments filed 8 February 2022 with respect to the 112(b), indefiniteness rejection of claims 4-7 and 15-18 have been fully considered but are not persuasive. The amendments do not overcome the 112(b), indefiniteness rejection, as they do not correct / address the deficiencies of the claims under 35 U.S.C. 112(b) previously raised. The 112(b), indefiniteness rejection has been accordingly maintained.
Applicant's arguments filed 8 February 2022 with respect to the prior art rejections of the pending claims have been fully considered but they are not persuasive.
Applicant’s argument “Dunn does not teach the structure of the claimed ‘second’ event” and thus is silent with regards to limitations concerning the second record / second database object / second event (see Remarks, p. 10) is unpersuasive. As indicated in the 103 rejection from previously, Dunn disclosed in [0176] the use of a hifeed tracked update table 910 (the “update” activity corresponding to the claimed “second event”), whose entries (corresponding to the claimed “second database object” for storing such information) can include the name of the field that changed (i.e., the “field” corresponding to the claimed “attribute[s]”), including old and new values (i.e., corresponding to the claimed “second record”).
Thus, for at least the aforementioned reasons, the 103 rejection is maintained.




Non-Compliance
Claims 4 and 15 recite claim language that had not been previously presented, in particular the limitations of “determining the first topic of the retrieved first event; and determining that the first topic indicates that the first event relates to the first database object”. See in comparison with Claims filed on 30 January 2020 on p. 35 and 37. 
These claim amendments had not been underlined to indicate that this was newly added subject matter, and thus Claims 4 and 15 are not in compliance with the requirements under 37 CFR 1.121 (“(c) Claims. … (2) When claim text with markings is required. … The text of any added subject matter must be shown by underlining the added text”).
However, the claims have been examined on the merits, and the 35 U.S.C. 103 rejection of Claims 4 and 15 have been modified to conform with the newly added claim language, and thus the finality of the present rejection is proper.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite “wherein the processing the first event is performed responsive to determining that the first topic indicates that the first event relates to the database object”. However, this appears to be a repetition of the independent claims, which stated “wherein the first event is associated with a first topic”, where “a first event..[is] responsive to…[a change] in a first database object that stores records”. Therefore, it is unclear whether Claims 4 and 15 were intended to differ in scope from those already presented in the independent claims.
Claims 5 and 16 recite “a value of a third attribute of the first event indicates that the first record was updated”. However, the independent claims already stated that a first attribute indicated that the first record was updated (“processing the first event…[where] a value of the first attribute of the first event indicates that a first field of the first record stores an updated value”). Therefore, it is unclear what Claims 5 and 16 are precisely attempting to claim.
Claims 6 and 17 recite “independent of whether the processed events were published responsive to updates, deletions, or insertions of records in the first database object”. The processed events are based on the first events (i.e., implying a dependency), and the first events are in response to updates, deletions or insertions of a first database object. Therefore, based on transitive logic, the processed events need to have also been in response to, i.e., dependent on, updates, deletions, or insertions of a first database object. Therefore, Claims 6 and 17 appear to contradict the independent claims, and it is unclear what is precisely being claimed.
Claims 7 and 18 are rejected under 35 U.S.C. 112(b), for at least by virtue of their dependency on Claims 6 and 17, respectively, upon which they depend upon, and for failing to cure the deficiencies identified in Claims 6 and 17.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (“Dunn”) (US 2012/0223951 A1), in view of MacDonald et al. (“MacDonald”) (US 2014/0019335 A1).
	Regarding claim 1: Dunn teaches A method comprising:
	… from a first source of events, a first event that was published to the first source of events responsive to updating, deleting, or inserting a first record in a first database object that stores records relating to consent of a person, wherein the first event is associated with a first topic and includes first and second attributes (Dunn, [0173], where an event hifeed tracked update table 910 (i.e., “first source of events”) can provide events from which feed items are created, where events are for objects being tracked. See Dunn, [0127], where examples of events include creation of a record, deletion of a record, or changing a record in a database (Dunn, [0057]) (i.e., “responsive to updating, deleting, or inserting a first record in a first database object that stores records” and corresponds to events being “associated with a first topic”, i.e., the topic being updating, deleting, or inserting).
See Dunn, [0264], where data indicative of an event is received, including a particular identifier that specifies the event, e.g., a particular identifier for a field update (i.e., “first attribute”); and
	… responsive to determining that … a first field of the first record stores an updated value that relates to consent (Dunn, [0267], where a field change table 920 (i.e., “second source of events”) is updated with an entry having the event identifier and fields changed in the update):
	storing, in a first attribute of an identifiable unit of data of a second event, an identifier for a second record in a second database object that stores records relating to consent, wherein the second record in the second database object relates to the first record (Dunn, [0173], where the event hifeed tracked update table 910 can have columns of event ID 911, where the event ID 911 (i.e., “identifiable unit of data”) can uniquely identify a particular event. See Dunn, [0177], where a field change table 920 can include an event ID 921 (i.e., “storing…an identifier for a second record in a second database object”), which correlates to the event ID 911 (i.e., “wherein the second record in the second database object relates to the first record”)),
storing, in a second attribute of the identifiable unit of data of the second event …, the updated value (Dunn, [0267], where the field change table 920 (i.e., “second source of events”) can be updated with an entry including fields changed in the update and information about each of the fields changed including old and new values (i.e., “the updated value”). See Dunn, [0176], where the hifeed tracked update table 910 can include the name of the field that changed (i.e., “second attribute of the identifiable unit of data”), e.g., old and new values (i.e., “value of the second attribute of the first event”)),
storing, in a third attribute of the identifiable unit of data of the second event based on one or more values of a plurality of attributes of the first event, one or more identifiers and one or more respective values of fields of the first record that were updated and that are different from the first field, and publishing the second event to a second source of events (Dunn, [0267], where a field change table 920 (i.e., “second source of events”) is updated (i.e., “published”) with an entry having the event identifier and fields that were changed in the update (i.e., “one or more identifiers…that were updated”). Field changes can be in the same or different row with the same event identifier (i.e., “storing, in a third attribute of the identifiable unit of data…one or more identifiers and one or more respective values of fields of the first record that were updated and are different from the first field”), e.g., an event that changes the name and balance for an account record, an entry can have the old and new name (i.e., “first field”), and the old and new balance (i.e., “fields…different from the first field”)).
Although Dunn does not appear to explicitly state that the type of information relates to consent as claimed, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retrieving, processing, and storing steps would have been performed the same regardless of the specific data involved (i.e., relating to a consent of a person as claimed; or any field of any record, as disclosed). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Dunn’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	Dunn does not appear to explicitly teach the first source of events triggering the second source of events to be updated, i.e., the limitations of retrieving, [from a first source of events, a first event that was published to the first source of events]; processing the first event, wherein the processing comprises, [responsive to determining that] a value of the first attribute of the first event indicates that [a first field of the first record stores an updated value]; [and storing, in a second attribute of the identifiable unit of data of the second event] based on a value of the second attribute of the first event[, the updated value].
MacDonald teaches retrieving, [from a first source of events, a first event that was published to the first source of events]; processing the first event, wherein the processing comprises, [responsive to determining that] a value of the first attribute of the first event indicates that [a first field of the first record stores an updated value]; [and storing, in a second attribute of the identifiable unit of data of the second event] based on a value of the second attribute of the first event[, the updated value] (MacDonald, [0059], where a complex event processing system sub-module 1.2.1 may pull (i.e., “retrieve”) events from all tenants (i.e., “first source of events”), and may compute the complex events once, and may store the computed complex events in Derived Events Publishing sub-module 1.2.2 (i.e., “storing, in a second attribute of the identifiable unit of data of the second event based on a value of the second attribute of the first event, the…value”).
See Dunn, [0264], where data indicative of an event is received, including a particular identifier that specifies the event, e.g., a particular identifier for a field update (i.e., “a value of the first attribute of the first event that indicates that a first field of the first record stores an updated value…”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dunn and MacDonald (hereinafter “Dunn as modified”) with the motivation of providing information desired by an information consumer yet is less complex and cumbersome than the event information itself (MacDonald, [0035]). Furthermore, it would have been obvious to have utilized Dunn’s identifier indicating an update for determining whether to process the event data with the motivation of treating different types of events differently, e.g., storing certain data for updates.

	Regarding claim 2: Dunn as modified teaches The method of claim 1, wherein the processing the first event further comprises, responsive to determining that the value of the first attribute of the first event indicates that the first record was inserted in the first database object:
	storing, in a first attribute of a third event, the identifier for the second record, storing, in a second attribute of the third event based on one or more values of the plurality of attributes of the first event, the one or more identifiers and one or more respective values of fields of the first record, and publishing the third event to the second source of events (See Dunn, [0267] in the independent claim writeup above regarding “storing, in a third attribute of the second event…”. See also Dunn, [0113], where an update may include a new value input into a specified field, or the creation of a new field. See Dunn, [0267], where each field change can be in a different row with the same event identifier (i.e., “storing, in a first attribute of a fourth event, the identifier for the second record”)).
Although Dunn does not appear to explicitly state that the processing of the event is performed in response to a particular type of value being detected (i.e., an insertion of a record in the first database object), one of ordinary skill in the art would have been suggested to have utilized Dunn’s identifier of indicating an insertion for determining whether to process the event data with the motivation of treating different types of events differently, e.g., storing certain data for insertions.

	Regarding claim 3: Dunn as modified teaches The method of claim 2, wherein the processing the first event further comprises, responsive to determining that the value of the first attribute of the first event indicates that the first record was deleted:
	storing, in a first attribute of a fourth event, the identifier for the second record, and publishing the fourth event to the second source of events (See Dunn, [0267] in the independent claim writeup above regarding “storing, in a third attribute of the second event…”. See Dunn, [0190], where a feed item can represent an individual field change of a record, creation, and deletion of a record, or other events being tracked for a record or user. See Dunn, [0267], where each field change can be in a different row with the same event identifier (i.e., “storing, in a first attribute of a fourth event, the identifier for the second record”)).
Although Dunn does not appear to explicitly state that the processing of the event is performed in response to a particular type of value being detected (i.e., a deletion of a record in the first database object), one of ordinary skill in the art would have been suggested to have utilized Dunn’s identifier of indicating a deletion for determining whether to process the event data with the motivation of treating different types of events differently, e.g., storing certain data for deletions.

	Regarding claim 4: Dunn as modified teaches The method of claim 1, further comprising:
	determining the first topic of the retrieved first event; and
	determining that the first topic indicates that the first event relates to the first database object, wherein the processing the first event is performed responsive to determining that the first topic indicates that the first event relates to the first database object (Dunn, [0127], where examples of events include creation of a record, deletion of a record, or changing a record in a database (Dunn, [0057]) (i.e., “the first topic indicates that the first database object”). See also claim 1 above with regards to the “retrieving” and “processing” steps. Since the first event is already associated with a first topic, therefore, this determination of the first topic will always be performed). 

	Regarding claim 5: Dunn as modified teaches The method of claim 1, wherein the determining that the value of the first attribute of the first event indicates that the first field of the first record stores the updated value includes: determining that a value of a third attribute of the first event indicates that the first record was updated (See claim 1 with regards to the “processing the first event” step). 

	Regarding claim 6: Dunn as modified teaches The method of claim 1, wherein the second event is associated with a second topic that is common to events published to the second source of events responsive to processing events retrieved from the first source of events, and wherein the second topic is independent of whether the processed events had been published responsive to updates, deletions, or insertions of records in the first database object (Dunn, [0267], where the field change table 920 (i.e., “second source of events”), can be updated with an entry having the event identifier and fields that were changed in the update, where each field change can be in a different row with the same event identifier (i.e., “a second topic common to events published to the second source of events”), and the field name or ID can also be included to determine which field the values are associated. See Dunn, [0102], where events can include creation of a record, deletion of a record, or potentially any state change of a record (i.e., “independent of whether the processed events were published responsive to updates, deletions, or insertions of records in the first database object”)). 

Regarding claim 7: Dunn as modified teaches The method of claim 6, wherein one or more consumers are to subscribe to the first topic to receive events published to the first source of events, which reflect changes to the first database object (Dunn, [0185], where a news feed is a semi join between the entity subscriptions table 940 (i.e., “one or more consumers are to subscribe to [a topic]”) and the event hifeed tracked update table 910 (i.e., “first source of events”) on the object IDs 912 and 942 for the user. See Dunn, [0228-0230], where one or more users are subscribed to an object in the database system, the object including records and can include any of the fields of the object stored in the database system.
See Dunn, [0127], where examples of events include creation of a record, deletion of a record, or changing a record in a database (Dunn, [0057]) (i.e., “responsive to updating, deleting, or inserting a first record in a first database object that stores records” and corresponds to events being “associated with a first topic”, i.e., the topic being updating, deleting, or inserting)), and
wherein the one or more consumers are to subscribe to the second topic to receive events published to the second source of events, which reflect changes relating to consent in the first and second database objects (See Dunn, [0185], [0228-0230], [0127] and [0057] above. See also Dunn, [0275], where users can see feed items related to fields determined from field change table 920 (i.e., “second source of events”).
Although Dunn does not appear to explicitly state that the users are subscribed to events published to a second source of events, Dunn suggest in [0228-0230] that one or more users may subscribe to an object in the database system, the object including records and can include any of the fields of the object stored in the database system. Therefore, one of ordinary skill in the art would have been motivated to have modified Dunn such that the field change table 920 can be directly subscribed to with the motivation of allowing users to obtain additional relevant data pertaining to the same or similar events). 

	Regarding claim 8: Dunn as modified teaches The method of claim 1, wherein the storing, in a third attribute of the identifiable unit of data of the second event, an identifier for a second record further comprises:
	retrieving, from a database that includes the second database object, the identifier for the second record based on a key that is shared between the first and second records and that identifies records that relate to the person (Dunn, [0175] and [0178], where the event hifeed tracked update table 910 includes ORGANIZATION_ID field (i.e., “first record…that identifies records that relate to [an organization]”), and the field change table 920 (i.e., “from a database that includes the second database object”) also includes an ORGANIZATION_ID field (i.e., “a key that is shared between the first and second records that identifies records that relate to [an organization]”)). 

	Regarding claim 9: Dunn as modified teaches The method of claim 1, wherein a name of the first attribute of the first event is based on a name of the first field of the first record, and wherein the name of the first field of the first record indicates that the updated value relates to consent (Dunn, [0173-0174] and [0176], where the event hifeed tracked update table 910 can include an object ID corresponding to the record whose field is changed, and can include the name of the field that changed (i.e., “wherein a name of the first attribute of the first event is based on a name of the first field of the first record”). See also Dunn, [0267], where each field change can be in a different row with the same event identifier, and the field name or ID can also be included to determine which field the values are associated). 

	Regarding claim 10: Dunn as modified teaches The method of claim 1, wherein the one or more respective values that were stored in the third attribute of the second event each relate to consent (Dunn, [0267], where field changes can be in the same or different row with the same event identifier (i.e., “storing…one or more identifiers and one or more respective values of fields of the first record that were updated and are different from the first field”), e.g., an event that changes the name and balance for an account record, an entry can have the old and new name (i.e., “first field”), and the old and new balance (i.e., “fields…different from the first field”)). 

	Regarding claim 11: Dunn as modified teaches The method of claim 1, wherein the first and second sources of events are different, and wherein the second event includes data which is not included in the first event (Dunn, [0175] and [0178], where the field change table 920 (i.e., “second source of event”) includes data such as “FEEDS_ENTITY_HIFEED TRACKED UPDATE_FIELDS ID”, which was not included in the event hifeed tracked update table 910 (i.e., “first source of event”)). 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Dunn teaches A non-transitory machine-readable medium that stores instructions that, when executed by a processor, are capable of causing the processor to perform operations comprising [the claimed steps] (Dunn, [0057] and [0412], where the disclosed system may be implemented as computer code stored in non-volatile memory medium executable by a processor).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
28 February 2022